Exhibit 10.1

SUBSCRIPTION AGREEMENT

CytoDyn Inc.

1111 Main Street, Suite 660

Vancouver, Washington

The undersigned (the “Investor”) hereby confirms its agreement with CytoDyn
Inc., a Delaware corporation (the “Company”), as follows:

1.    This Subscription Agreement, including the Terms and Conditions For
Purchase of Shares and Warrants attached hereto as Annex I (collectively, this
“Agreement”) is made as of the date set forth below between the Company and the
Investor.

2.    The Company has authorized the issuance and sale to certain investors of
(i) shares (each a “Share,” collectively, the “Shares”) of its common stock, par
value $0.001 per share (the “Common Stock”) and (ii) warrants (each, a
“Warrant,” and, collectively, the “Warrants”), each to purchase one share of
Common Stock at an exercise price of $0.45 per share, exercisable for a period
of five (5) years from its original date of issuance, to be evidenced by a
Common Stock Purchase Warrant in substantially the form attached hereto as
Annex III; with such Shares and Warrants to be issued at an aggregate purchase
price of $0.40 (the “Purchase Price”) per fixed combination of one Share and
one-half Warrant. The Shares and Warrants are immediately separable and will be
issued separately. The shares of Common Stock issuable upon exercise of the
Warrants are referred to herein as the “Warrant Shares” and, together with the
Shares and the Warrants, are referred to herein as the “Securities.”

3.    The offering and sale of the Securities (the “Offering”) are being made
pursuant to (1) an effective Registration Statement on Form S-3, No. 333-223195
(the “Registration Statement”) filed by the Company with the Securities and
Exchange Commission (the “Commission”) and declared effective on March 7, 2018
(including the base prospectus contained therein (the “Base Prospectus”)), (2)
if applicable, certain “free writing prospectuses” (as that term is defined in
Rule 405 under the Securities Act of 1933, as amended (the “Securities Act”)),
that have been or will be filed (if required) with the Commission and delivered
to the Investor on or prior to the date hereof, containing certain supplemental
information regarding the Securities, the terms of the Offering and the Company
(the “Issuer Free Writing Prospectus”), and (3) a prospectus supplement (the
“Prospectus Supplement” and together with the Base Prospectus, the “Prospectus”)
containing certain supplemental information regarding the Securities and terms
of the Offering that has been or will be filed with the Commission and delivered
to the Investor (or made available to the Investor by the filing by the Company
of an electronic version thereof with the Commission).

4.    The Company and the Investor agree that the Investor will purchase from
the Company and the Company will issue and sell to the Investor the Shares and
Warrants set forth below for the aggregate purchase price set forth below. The
Shares and Warrants shall be purchased pursuant to the Terms and Conditions for
Purchase of Shares and Warrants attached



--------------------------------------------------------------------------------

hereto as Annex I and incorporated herein by this reference as if fully set
forth herein. The Investor acknowledges that the Offering is not being
underwritten by the placement agent (the “Placement Agent”) named in the
Prospectus Supplement and that there is no minimum offering amount.

5.    The settlement of the Shares purchased by the Investor shall be effected
by crediting the account of the Investor’s prime broker with the Depository
Trust Company (“DTC”) through its Deposit/Withdrawal At Custodian (“DWAC”)
delivery system, whereby Investor’s prime broker (as specified by such Investor
on Annex II attached hereto) shall initiate a DWAC transaction on the Closing
Date using its DTC participant identification number, and released by
Computershare, the Company’s transfer agent (the “Transfer Agent”), at the
Company’s direction. NO LATER THAN ONE (1) BUSINESS DAY AFTER THE EXECUTION OF
THIS AGREEMENT BY THE INVESTOR AND THE COMPANY, THE INVESTOR SHALL:

 

  (I)

DIRECT THE BROKER-DEALER AT WHICH THE ACCOUNT OR ACCOUNTS TO BE CREDITED WITH
THE SHARES ARE MAINTAINED TO SET UP A DWAC INSTRUCTING THE TRANSFER AGENT TO
CREDIT SUCH ACCOUNT OR ACCOUNTS WITH THE SHARES, AND

 

  (II)

REMIT BY WIRE TRANSFER THE AMOUNT OF FUNDS EQUAL TO THE AGGREGATE PURCHASE PRICE
FOR THE SHARES AND WARRANTS BEING PURCHASED BY THE INVESTOR TO THE FOLLOWING
ACCOUNT:

[**]

IT IS THE INVESTOR’S RESPONSIBILITY TO (A) MAKE THE NECESSARY WIRE TRANSFER IN A
TIMELY MANNER AND (B) ARRANGE FOR SETTLEMENT BY WAY OF DWAC IN A TIMELY MANNER.
IF THE INVESTOR DOES NOT DELIVER THE AGGREGATE PURCHASE PRICE FOR THE SHARES AND
WARRANTS OR DOES NOT MAKE PROPER ARRANGEMENTS FOR SETTLEMENT IN A TIMELY MANNER,
THE SHARES AND WARRANTS MAY NOT BE DELIVERED AT CLOSING TO THE INVESTOR OR THE
INVESTOR MAY BE EXCLUDED FROM THE CLOSING ALTOGETHER.

6.    The executed Warrants shall be delivered in accordance with the terms
thereof.

7.    The Investor represents that, except as set forth below, (a) it has had no
position, office or other material relationship within the past three years with
the Company or persons known to it to be affiliates of the Company, (b) it is
not a member of the Financial Industry

 

2



--------------------------------------------------------------------------------

Regulatory Authority, Inc. (“FINRA”) or an Associated Person (as such term is
defined under the FINRA’s NASD Membership and Registration Rules Section 1011)
as of the Closing, and (c) neither the Investor nor any group of Investors (as
identified in a public filing made with the Commission) of which the Investor is
a part in connection with the Offering, acquired, or obtained the right to
acquire, 20% or more of the Common Stock (or securities convertible into or
exercisable for Common Stock) or the voting power of the Company on a
post-transaction basis. Exceptions:

 

 

(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)

8.    The Investor represents that it has received (or otherwise had made
available to it by the filing by the Company of an electronic version thereof
with the Commission) the Base Prospectus, dated March 7, 2018, which is a part
of the Company’s Registration Statement, the documents incorporated by reference
therein and any free writing prospectus (collectively, the “Disclosure
Package”), prior to or in connection with the receipt of this Agreement. The
Investor acknowledges that, prior to the delivery of this Agreement to the
Company, the Investor will receive certain additional information regarding the
Offering, including pricing information (the “Offering Information”). Such
information may be provided to the Investor by any means permitted under the
Securities Act, including the Prospectus Supplement, a free writing prospectus
and oral communications.

9.    No offer by the Investor to buy Shares and Warrants will be accepted and
no part of the Purchase Price will be delivered to the Company until the
Investor has received the Offering Information and the Company has accepted such
offer by countersigning a copy of this Agreement, and any such offer may be
withdrawn or revoked, without obligation or commitment of any kind, at any time
prior to the Company (or the Placement Agent on behalf of the Company) sending
(orally, in writing or by electronic mail) notice of its acceptance of such
offer. An indication of interest will involve no obligation or commitment of any
kind until the Investor has been delivered the Offering Information and this
Agreement is accepted and countersigned by or on behalf of the Company.

10.    The Company acknowledges that the only material, non-public information
relating to the Company or its subsidiaries that the Company, its employees or
agents has provided to the Investor in connection with the Offering prior to the
date hereof is the existence of the Offering.

 

3



--------------------------------------------------------------------------------

Number of Shares:                                              

Number of Warrants / Warrants Shares:                                          
           

Purchase Price Per Combined Share and One-Half of One Warrant:
      $0.40                

Aggregate Purchase Price: $                                              

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.

 

 

INVESTOR

By:  

 

Print Name:  

 

Title:  

 

Address:  

 

    

Email:  

 

 

Agreed and Accepted CYTODYN INC.

By:  

    

  Name:   Title:

Dated as of:  

 



--------------------------------------------------------------------------------

ANNEX I

TERMS AND CONDITIONS FOR PURCHASE OF SHARES AND WARRANTS

1.    Authorization and Sale of the Shares and Warrants. Subject to the terms
and conditions of this Agreement, the Company has authorized the sale of the
Shares and Warrants (collectively, the “Securities”).

2.    Agreement to Sell and Purchase the Shares and Warrants; Placement Agent.

2.1    At the Closing (as defined in Section 3.1), the Company will sell to the
Investor, and the Investor will purchase from the Company, upon the terms and
conditions set forth herein, the number of Shares and Warrants set forth on the
last page of the Agreement to which these Terms and Conditions for Purchase of
Shares and Warrants are attached as Annex I (the “Signature Page”) for the
aggregate purchase price therefor set forth on the Signature Page.

2.2    The Company proposes to enter into substantially this same form of
Subscription Agreement with certain other investors (the “Other Investors”) and
expects to complete sales of Shares and Warrants to them. The Investor and the
Other Investors are hereinafter sometimes collectively referred to as the
“Investors,” and this Agreement and the Subscription Agreements executed by the
Other Investors are hereinafter sometimes collectively referred to as the
“Agreements.”

2.3    Investor acknowledges that the Company has agreed to pay Paulson
Investment Company, LLC (the “Placement Agent”) a fee (the “Placement Fee”) and
certain expenses in respect of the sale of Shares and Warrants to the Investor.

2.4    The Company has entered into a Placement Agent Agreement, dated
August 12, 2019, (the “Placement Agreement”), with the Placement Agent. The
Company confirms that neither it nor any other Person acting on its behalf has
provided the Investor or their agents or counsel with any information that
constitutes or could reasonably be expected to constitute material, nonpublic
information, except as will be disclosed in the Prospectus and/or in one or more
filings pursuant to the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) to be made by the Company with the Commission and incorporated
by reference into the Prospectus prior to the consummation of the Offering. The
Company understands and confirms that the Investor will rely on the foregoing
representations in effecting transactions in securities of the Company.

3.    Closings and Delivery of the Shares and Warrants and Funds.

3.1    Closing. The completion of the purchase and sale of the Shares and
Warrants (the “Closing”) shall occur at a place and time (the “Closing Date”) to
be specified by the Company and the Placement Agent, and of which the Investors
will be notified in advance by the Placement Agent, in accordance with Rule
15c6-l promulgated under the Exchange Act. At the Closing, (a) the Company shall
cause Computershare, the Company’s transfer agent (the “Transfer Agent”), to
deliver to the Investor the number of Shares set forth on the Signature Page
registered in the name of the Investor or, if so indicated on the Investor
Questionnaire attached hereto as Annex II, in the name of a nominee designated
by the Investor (b) the Company shall

 

I-1



--------------------------------------------------------------------------------

cause to be delivered to the Investor one Common Stock Purchase Warrant, in
substantially the form attached hereto as Appendix II, evidencing Warrants to
purchase the number of Warrant Shares set forth on the Signature Page and
(c) the aggregate purchase price for the Shares and Warrants being purchased by
the Investor will be delivered by or on behalf of the Investor to the Company.

3.2    Conditions to the Obligations of the Parties.

(a)    Conditions to the Company’s Obligations. The Company’s obligation to
issue and sell the Shares and Warrants to the Investor shall be subject to:
(i) the receipt by the Company of the purchase price for the Shares and Warrants
being purchased hereunder as set forth on the Signature Page and (ii) the
accuracy of the representations and warranties made by the Investor and the
fulfillment of those undertakings of the Investor to be fulfilled prior to the
Closing Date.

(b)    Conditions to the Investor’s Obligations. The Investor’s obligation to
purchase the Shares and Warrants will be subject to the accuracy of the
representations and warranties made by the Company and the fulfillment of those
undertakings of the Company to be fulfilled prior to the Closing Date, and to
the condition that the Placement Agent shall not have: (a) terminated the
Placement Agreement pursuant to the terms thereof or (b) determined that the
conditions to the closing in the Placement Agreement have not been satisfied.
The Investor’s obligations are expressly not conditioned on the purchase by any
or all of the Other Investors of the Shares and Warrants that they have agreed
to purchase from the Company. The Investor understands and agrees that, in the
event that the Placement Agent in its sole discretion determines that the
conditions to closing in the Placement Agreement have not been satisfied or if
the Placement Agreement may be terminated for any other reason permitted by such
Placement Agreement, then the Placement Agent may, but shall not be obligated
to, terminate such Agreement, which shall have the effect of terminating this
Subscription Agreement pursuant to Section 14 below.

3.3    Settlement Procedures. The settlement of the Shares purchased by the
Investor shall be effected by crediting the account of the Investor’s prime
broker (as specified by such Investor on Annex II attached hereto) with the
Depository Trust Company (“DTC”) through its Deposit/Withdrawal At Custodian
(“DWAC”) delivery system.

(a)    Delivery of Funds. No later than one (1) business day after the execution
of this Agreement by the Investor and the Company, the Investor shall remit by
wire transfer the amount of funds equal to the aggregate purchase price for the
Shares and Warrants being purchased by the Investor to the following account
designated by the Company:

[**]

 

I-2



--------------------------------------------------------------------------------

(b)    Delivery of Shares. No later than one (1) business day after the
execution of this Agreement by the Investor and the Company, the Investor shall
direct the broker-dealer at which the account or accounts to be credited with
the Shares being purchased by such Investor are maintained, which broker/dealer
shall be a DTC participant, to set up a DWAC instructing the Transfer Agent to
credit such account or accounts with the Shares. Such DWAC instruction shall
indicate the settlement date for the deposit of the Shares, which date shall be
provided to the Investor by the Placement Agent. Upon the closing of the
Offering, the Company shall direct the Transfer Agent to credit the Investor’s
account or accounts with the Shares pursuant to the information contained in the
DWAC.

4.    Representations, Warranties and Covenants of the Investor.

The Investor acknowledges, represents and warrants to, and agrees with, the
Company and the Placement Agent that:

4.1    The Investor (a) is knowledgeable, sophisticated and experienced in
making, and is qualified to make decisions with respect to, investments in
securities presenting an investment decision like that involved in the purchase
of the Shares and Warrants, including investments in securities issued by the
Company and investments in comparable companies, (b) has answered all questions
on the Signature Page and the Investor Questionnaire and the answers thereto are
true and correct as of the date hereof and will be true and correct as of the
Closing Date and (c) in connection with its decision to purchase the number of
Shares and Warrants set forth on the Signature Page, has received and is relying
only upon the Disclosure Package and the documents incorporated by reference
therein.

4.2     (a) No action has been or will be taken in any jurisdiction outside the
United States by the Company or the Placement Agent that would permit an
offering of the Shares and Warrants, or possession or distribution of offering
materials in connection with the issue of the Securities in any jurisdiction
outside the United States where action for that purpose is required, (b) if the
Investor is outside the United States, it will comply with all applicable laws
and regulations in each foreign jurisdiction in which it purchases, offers,
sells or delivers Securities or has in its possession or distributes any
offering material, in all cases at its own expense and (c) the Placement Agent
is not authorized to make and has not made any representation, disclosure or use
of any information in connection with the issue, placement, purchase and sale of
the Shares and Warrants, except as set forth or incorporated by reference in the
Base Prospectus, the Prospectus Supplement or any free writing prospectus.

4.3    The Investor has full right, power, authority and capacity to enter into
this Agreement and to consummate the transactions contemplated hereby and has
taken all necessary action to authorize the execution, delivery and performance
of this Agreement, and (b) this Agreement constitutes a valid and binding
obligation of the Investor enforceable against the Investor in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’ and
contracting parties’ rights generally and except as enforceability may be
subject to general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and except as
to the enforceability of any rights to indemnification or contribution that may
be violative of the public policy underlying any law, rule or regulation
(including any federal or state securities law, rule or regulation).

 

I-3



--------------------------------------------------------------------------------

4.4    The Investor understands that nothing in this Agreement, the Prospectus,
the Disclosure Package or any other materials presented to the Investor in
connection with the purchase and sale of the Shares and Warrants constitutes
legal, tax or investment advice. The Investor has consulted such legal, tax and
investment advisors and made such investigation as it, in its sole discretion,
has deemed necessary or appropriate in connection with its purchase of Shares
and Warrants. The Investor also understands that there is no established public
trading market for the Warrants being offered in the Offering, and that the
Company does not expect such a market to develop. In addition, the Company does
not intend to apply for listing of the Warrants on any securities exchange. The
Investor understands that without an active market, the liquidity of the
Warrants will be limited.

4.5    The Investor will maintain the confidentiality of all information
acquired as a result of the transactions contemplated hereby prior to the public
disclosure of that information by the Company in accordance with Section 13 of
this Annex.

4.6    Since the time at which the Placement Agent first contacted such Investor
about the Offering, the Investor has not disclosed any information regarding the
Offering to any third parties (other than its legal, accounting and other
advisors) and has not engaged in any purchases or sales of the securities of the
Company (including, without limitation, any Short Sales (as defined herein)
involving the Company’s securities). The Investor covenants that it will not
engage in any purchases or sales of the securities of the Company (including
Short Sales) prior to the time that the transactions contemplated by this
Agreement are publicly disclosed. The Investor agrees that it will not use any
of the Securities acquired pursuant to this Agreement to cover any short
position in the Common Stock if doing so would be in violation of applicable
securities laws. For purposes hereof, “Short Sales” include, without limitation,
all “short sales” as defined in Rule 200 promulgated under Regulation SHO under
the Exchange Act, whether or not against the box, and all types of direct and
indirect stock pledges, forward sales contracts, options, puts, calls, short
sales, swaps, “put equivalent positions” (as defined in Rule 16a-1(h) under the
Exchange Act) and similar arrangements (including on a total return basis), and
sales and other transactions through non-U.S. broker dealers or foreign
regulated brokers.

4.7    The Investor is acquiring the Shares and Warrants (including, upon the
exercise of the Warrants, the Warrant Shares) solely for such Investor’s own
account for investment purposes only and not with a view to or intent of resale
or distribution thereof, in whole or in part. The Investor has no agreement or
arrangement, formal or informal, with any person to sell or transfer all or any
part of the Shares, the Warrants, or the Warrant Shares, and the Investor has no
plans to enter into any such agreement or arrangement. The Investor agrees to
make due inquiry regarding, and not to sell or transfer the Shares, the Warrants
or the Warrant Shares in violation of, any federal and/or state securities laws
applicable to the Investor.

4.8    The Investor has sufficient knowledge and experience in financial and
business matters to be capable of evaluating the merits and risks of an
investment in the Securities and is able to bear the economic risks of such
investment.

4.9    The Investor is unaware of, is in no way relying on, and did not become
aware of the Offering through or as a result of, any form of general
solicitation or general advertising including, without limitation, any article,
notice, advertisement or other communication published in any newspaper,
magazine or similar media or broadcast over television, radio or the Internet
(including, without limitation, internet “blogs,” bulletin boards, discussion
groups and

 

I-4



--------------------------------------------------------------------------------

social networking sites) in connection with the Offering and sale of the
Securities and is not subscribing for the Securities and did not become aware of
the Offering through or as a result of any seminar or meeting to which the
Investor was invited by, or any solicitation of a subscription by, a person not
previously known to the Investor in connection with investments in securities
generally.

4.10    The Investor meets the suitability standards set forth in Part B of the
Investor Questionnaire attached hereto as Annex II.

4.11    The Investor is aware that the Placement Agent, for the services it is
providing in this Offering will receive, with respect to subscriptions made in
this Offering through the Placement Agent, (1) cash compensation equal to 9% of
the gross proceeds received by the Company from such subscribers that are first
introduced to the Company by the Placement Agent in the Offering; (2) a warrant
to purchase a number of shares equal to 9% of the Shares issued to such
subscribers that are first introduced to the Company by the Placement Agent in
the Offering, which is exercisable for a period of five (5) years from the date
of issuance at an exercise price equal to 100% of the purchase price for such
Shares and related Warrants; (3) cash compensation equal to 5% of the gross
proceeds received by the Company from such subscribers who are not first
introduced to the Company by the Placement Agent in the Offering; and (4) a
non-accountable expense fee of $35,000, to be paid upon the first closing of the
Offering. Other than those commissions payable to the Placement Agent as
described herein, the Investor has taken no action that would give rise to any
claim by any person for brokerage commissions, finders’ fees or the like
relating to this Agreement or the transactions contemplated hereby.

4.12    The Investor acknowledges that the Placement Agent has acted as a
placement agent for the Company in previous offerings of its debt and equity
securities, and the Placement Agent and its registered representatives received,
as compensation for those offerings, warrants to purchase shares of the
Company’s common stock, which may give Placement Agent as incentive to sell the
Securities to the Investor.

4.13    The Investor is aware that a Managing Partner in the Placement Agent’s
New York, NY office, Robert J. Setteducati, entered into a final settlement with
the Massachusetts Securities Division in 2001 pursuant to which he agreed, among
other things, never to seek to register with the Massachusetts Securities
Division in any capacity. The settlement resolved allegations that
Mr. Setteducati failed to adequately supervise employees at a prior
broker-dealer.

5.    Representations and Warranties of the Company. The Company hereby
represents and warrants to the Investor that:

5.1    The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware and has full corporate power
and authority to own and use its properties and its assets and conduct its
business as currently conducted. The only subsidiaries of the Company (the
“Subsidiaries”) are (i) CytoDyn Operations Inc., a Delaware corporation, and
(ii) Advanced Genetic Technologies, Inc., a Florida corporation, and CytoDyn
Veterinary Medicine LLC, a Florida limited liability company, both of which are
currently inactive. Each of the Company and its Subsidiaries are entities duly
organized and validly existing, and the Company is in good standing under the
laws of the jurisdiction of its incorporation with the requisite corporate power
and authority to own and use its properties and assets and to conduct its
business as currently conducted. Neither the

 

I-5



--------------------------------------------------------------------------------

Company, nor its Subsidiaries is in violation of any of the provisions of their
respective articles of incorporation, by-laws or other organizational or charter
documents, including, but not limited to the Charter Documents (as defined
below). Each of the Company and its Subsidiaries is duly qualified to conduct
business and is in good standing as a foreign corporation in each jurisdiction
in which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, would not result in a direct and/or indirect
(i) material adverse effect on the legality, validity or enforceability of any
of the Securities and/or this Agreement, (ii) material adverse effect on the
results of operations, assets, business, condition (financial and other) or
prospects of the Company and its Subsidiaries, taken as a whole, or
(iii) material adverse effect on the Company’s ability to perform in any
material respect on a timely basis its obligations under the SEC Filings (any of
(i), (ii) or (iii), a “Material Adverse Effect”).

5.2    The authorized, issued and outstanding capital stock of the Company is as
set forth in the Prospectus and all issued and outstanding shares of capital
stock of the Company are validly issued, fully paid and non-assessable. Except
as set forth in SEC Filings, (i) there are no outstanding securities of the
Company or its Subsidiaries which contain any preemptive, redemption or similar
provisions, nor is any holder of securities of the Company or the Subsidiaries
entitled to preemptive or similar rights arising out of any agreement or
understanding with the Company or the Subsidiaries by virtue of any of the SEC
Filings, and there are no contracts, commitments, understandings or arrangements
by which the Company or its Subsidiaries is or may become bound to redeem a
security of the Company or its Subsidiaries; (ii) neither the Company nor the
Subsidiaries has any stock appreciation rights or “phantom stock” plans or
agreements or any similar plan or agreement; and (iii) there are no outstanding
options, warrants, agreements, convertible securities, preemptive rights or
other rights to subscribe for or to purchase or acquire, any shares of capital
stock of the Company or the Subsidiaries or contracts, commitments,
understandings, or arrangements by which the Company or the Subsidiaries is or
may become bound to issue any shares of capital stock of the Company or the
Subsidiaries, or securities or rights convertible or exchangeable into shares of
capital stock of the Company or the Subsidiaries. Except as set forth in SEC
Filings and as otherwise required by law, there are no restrictions upon the
voting or transfer of any of the shares of capital stock of the Company pursuant
to the Company’s Charter Documents (as defined below) or other governing
documents or any agreement or other instruments to which the Company is a party
or by which the Company is bound. All of the issued and outstanding shares of
capital stock of the Company are validly issued, fully paid and non-assessable
and, except as set forth in the SEC Filings, the shares of capital stock of the
Subsidiaries are owned by the Company, free and clear of any mortgages, pledges,
liens, claims, charges, encumbrances or other restrictions (collectively,
“Encumbrances”). Except as would not have a Material Adverse Effect, all of such
outstanding capital stock has been issued in compliance with applicable federal
and state securities laws. The issuance and sale of the Securities will not
obligate the Company to issue shares of Common Stock or other securities to any
other person (other than the Investors) and except as set forth in SEC Filings
will not result in the adjustment of the exercise, conversion, exchange or reset
price of any outstanding security. The Company does not have outstanding
stockholder purchase rights or “poison pill” or any similar arrangement in
effect giving any person the right to purchase any equity interest in the
Company upon the occurrence of certain events.

 

I-6



--------------------------------------------------------------------------------

5.3    The Company has all corporate right, power and authority to enter into,
execute and deliver this Agreement and each other agreement, document,
instrument and certificate to be executed by the Company in connection with the
consummation of the transactions contemplated hereby, including, but not limited
to SEC Filings and to perform fully its obligations hereunder and thereunder.
All corporate action on the part of the Company, its directors and stockholders
necessary for the (a) authorization execution, delivery and performance of this
Agreement and the SEC Filings by the Company; and (b) authorization, sale,
issuance and delivery of the Securities and the performance of the Company’s
obligations under this Agreement and the SEC Filings has been taken. This
Agreement and the SEC Filings have been duly executed and delivered by the
Company and each constitutes a legal, valid and binding obligation of the
Company, enforceable against the Company in accordance with its respective
terms, subject to laws of general application relating to bankruptcy, insolvency
and the relief of debtors and rules of law governing specific performance,
injunctive relief or other equitable remedies, and to limitations of public
policy. The Securities is duly authorized and, when issued and paid for in
accordance with the applicable SEC Filings, will be duly and validly issued,
fully paid and non-assessable, free and clear of all Encumbrances other than
restrictions on transfer provided for in the SEC Filings. The Shares, when
issued and paid for in accordance with the terms of this Agreement, will be
validly issued, fully paid and non-assessable, free and clear of all
Encumbrances imposed by the Company other than restrictions on transfer provided
for in this Agreement. Except as set forth in the SEC Filings, the issuance and
sale of the Securities contemplated hereby will not give rise to any preemptive
rights or rights of first refusal on behalf of any person.

5.4    The execution and delivery by the Company of this Agreement, the issuance
and sale of the Securities and the consummation of the other transactions
contemplated hereby or thereby do not and will not (i) result in the violation
of any law, statute, rule, regulation, order, writ, injunction, judgment or
decree of any court or governmental authority to or by which the Company is
bound including without limitation all foreign, federal, state and local laws
applicable to its business and all such laws that affect the environment, except
in each case as could not have or reasonably be expected to result in a Material
Adverse Effect, (ii) conflict with or violate any provision of the Company’s
Certificate of Incorporation (the “Certificate”), as amended or the Bylaws, (and
collectively with the Articles, the “Charter Documents”) of the Company, and
(iii) conflict with, or result in a material breach or violation of, any of the
terms or provisions of, or constitute (with or without due notice or lapse of
time or both) a default or give to others any rights of termination, amendment,
acceleration or cancellation (with or without due notice, lapse of time or both)
under any agreement, credit facility, lease, loan agreement, mortgage, security
agreement, trust indenture or other agreement or instrument to which the Company
or the Subsidiaries is a party or by which any of them is bound or to which any
of their respective properties or assets is subject, nor result in the creation
or imposition of any Encumbrances upon any of the properties or assets of the
Company or the Subsidiaries. No approval by the holders of Common Stock or other
equity securities of the Company is required to be obtained by the Company in
connection with the authorization, execution, delivery and performance of this

 

I-7



--------------------------------------------------------------------------------

Agreement and the other SEC Filings or in connection with the authorization,
issue and sale of the Securities, except as has been previously obtained. No
consent, approval, authorization or other order of any governmental authority or
any other person is required to be obtained by the Company in connection with
the authorization, execution, delivery and performance of this Agreement and the
other SEC Filings or in connection with the authorization, issue and sale of the
Securities, except such post-sale filings as may be required to be made with the
SEC, FINRA and with any state or foreign blue sky or securities regulatory
authority, all of which shall be made when required.

5.5    No vote, approval or consent of any holder of capital stock of the
Company or any other third parties is required or necessary to be obtained by
the Company in connection with the authorization, execution, deliver and
performance of this Agreement and the other SEC Filings or in connection with
the authorization, issue and sale of the Securities, except as previously
obtained, each of which is in full force and effect.

5.6    The Company has (a) for the twenty-four (24) months preceding the filing
of the Form 10-K Annual Report for the fiscal year ended May 31, 2019 (i)
disclosed all material information required to be publicly disclosed by it on
Form 8-K, (ii) filed all reports on Form 10-Q and Form 10-K and (iii) filed all
other reports (other than any Form 8-K) required to be filed by it under the
Securities Act and the Exchange Act, including pursuant to Section 13(a) or
15(d) thereof, and (b) since the filing of the Form 10-K, the Company has filed
all reports required to be filed by it under the Securities Act and Exchange Act
on a timely basis or has timely filed a valid extension of such time of filing
and has filed any such reports prior to the expiration of any such extension.
The Prospectus and all of the foregoing materials are collectively referred to
herein as the “SEC Filings” and, together with the Schedules to this Agreement
(if any), are referred to herein as the “Disclosure Materials.” As of their
respective dates, the SEC Filings complied in all material respects with the
requirements of the Exchange Act and the rules and regulations of the SEC
promulgated thereunder, and none of the SEC Filings, when filed, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading. The
financial statements of the Company included in the SEC Filings comply in all
material respects with applicable accounting requirements and the rules and
regulations of the SEC with respect thereto as in effect at the time of filing.
Such financial statements have been prepared in accordance with United States
generally accepted accounting principles (“GAAP”) applied on a consistent basis
during the periods involved, except as may be otherwise specified in such
financial statements or the footnotes thereto, and fairly present in all
material respects the financial position of the Company and its consolidated
subsidiaries as of and for the dates thereof and the results of operations and
cash flows for the periods then ended, subject, in the case of unaudited
statements, to normal, immaterial, year-end audit adjustment.

5.7    The Company and its Subsidiaries have sufficient licenses, permits and
other governmental authorizations currently required for the conduct of their
respective businesses or ownership of properties and is in all material respects
in compliance therewith.

5.8    The Company knows of no pending or threatened legal or governmental
proceedings against the Company or the Subsidiaries which could materially
adversely affect

 

I-8



--------------------------------------------------------------------------------

the business, property, financial condition or operations of the Company and its
Subsidiaries, taken as a whole, or which materially and adversely questions the
validity of this Agreement or the other SEC Filings or the right of the Company
to enter into this Agreement and the other SEC Filings, or to perform its
obligations hereunder and thereunder. Neither the Company nor the Subsidiaries
is a party or subject to the provisions of any order, writ, injunction, judgment
or decree of any court or government agency or instrumentality which could
materially adversely affect the business, property, financial condition or
operations of the Company and its Subsidiaries taken as a whole. There is no
action, suit, proceeding or investigation by the Company or the Subsidiaries
currently pending in any court or before any arbitrator or that the Company or
the Subsidiaries intends to initiate. Neither the Company nor the Subsidiaries,
nor any director or officer thereof, is or since the filing of the Form 10-K has
been the subject of any action involving a claim of violation of or liability
under federal or state securities laws or a claim of breach of fiduciary duty.
There has not been, and to the Company’s knowledge, there is not pending or
contemplated, any investigation by the SEC involving the Company or any current
or former director or officer of the Company.

5.9    Neither the Company nor the Subsidiaries: (i) is in default under or in
violation of (and no event has occurred that has not been waived that, with
notice or lapse of time or both, would result in a default by the Company or the
Subsidiaries under), nor has the Company or the Subsidiaries received notice of
a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or violation has been waived), (ii) is in violation of any
judgment, decree or order of any court, arbitrator or other governmental
authority or (iii) is or has been in violation of any statute, rule, ordinance
or regulation of any governmental authority, including without limitation all
foreign, federal, state and local laws relating to taxes, environmental
protection, occupational health and safety, product quality and safety and
employment and labor matters, except in each case as could not have or
reasonably be expected to result in a Material Adverse Effect.

5.10    The Company and the Subsidiaries possess all certificates,
authorizations and permits issued by the appropriate federal, state, local or
foreign regulatory authorities necessary to conduct their respective businesses,
except where the failure to possess such permits could not reasonably be
expected to result in a Material Adverse Effect (“Material Permits”), and
neither the Company nor the Subsidiaries has received any notice of proceedings
relating to the revocation or modification of any Material Permit.

5.11    The information set forth in the SEC Filings as of the date hereof and
as of the date of each Closing contains no untrue statement of a material fact
nor omits to state a material fact necessary in order to make the statements
contained therein, in light of the circumstances under which they were made, not
misleading.

5.12    Except for the Placement Agent, neither the Company nor any of the
Company’s officers, directors, employees or stockholders has employed or engaged
any broker or finder in connection with the transactions contemplated by this
Agreement and no fee or other compensation is or will be due and owing to any
broker, finder, underwriter, placement agent or similar person in connection
with the transactions contemplated by this Agreement. The Company is not party
to any agreement, arrangement or understanding whereby any person has an
exclusive right to raise funds and/or place or purchase any debt or equity
securities for or on behalf of the Company.

 

I-9



--------------------------------------------------------------------------------

5.13    The Company owns or possesses sufficient legal rights to all patents,
trademarks, service marks, trade names, copyrights, trade secrets, licenses,
information and other proprietary rights and processes necessary for its
business as now conducted and as presently proposed to be conducted, without any
known infringement of the rights of others and which the failure to so have
could have a Material Adverse Effect (collectively, the “Intellectual Property
Rights”). Except as disclosed on the SEC Filings, there are no material
outstanding options, licenses or agreements of any kind relating to the
Intellectual Property Rights, nor is the Company bound by or a party to any
material options, licenses or agreements of any kind with respect to the
patents, trademarks, service marks, trade names, copyrights, trade secrets,
licenses, information and other proprietary rights and processes of any other
person or entity other than such licenses or agreements arising from the
purchase of “off the shelf” or standard products. The Company has not received
any written communications alleging that the Company has violated or, by
conducting its business as presently proposed to be conducted, would violate any
Intellectual Property Rights of any other person or entity. The Company and its
Subsidiaries have taken reasonable security measures to protect the secrecy,
confidentiality and value of all of their intellectual properties, except where
failure to do so could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect terminate his, her or their
employment with the Company, nor does the Company have a present intention to
terminate the employment of any officer, key employee or group of employees.

5.14    Except as set forth in the SEC Filings, since the date of the latest
audited financial statements included within the SEC Filings (i) there has been
no event, occurrence or development that has had or that could reasonably be
expected to result in a Material Adverse Effect, (ii) the Company has not
incurred any liabilities (contingent or otherwise) other than (A) trade
payables, accrued expenses and other liabilities incurred in the ordinary course
of business consistent with past practice and (B) liabilities not required to be
reflected in the Company’s financial statements pursuant to generally accepted
accounting principles or required to be disclosed in filings made with the SEC,
(iii) the Company has not altered its method of accounting or the identity of
its auditors, (iv) the Company has not declared or made any dividend or
distribution of cash or other property to its stockholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock, and (v) the Company has not issued any equity securities to any officer,
director or affiliate, except pursuant to existing Company stock option plans.
The Company does not have pending before the SEC any request for confidential
treatment of information.

5.15    The Company is in compliance with all effective requirements of the
Sarbanes-Oxley Act of 2002, as amended, and the rules and regulations
thereunder, that are applicable to it, except where such noncompliance could not
have or reasonably be expected to result in a Material Adverse Effect.

6.    Survival of Representations, Warranties and Agreements; Third Party
Beneficiary. Notwithstanding any investigation made by any party to this
Agreement or by the Placement Agent, all covenants, agreements, representations
and warranties made by the Company and the

 

I-10



--------------------------------------------------------------------------------

Investor herein will survive the execution of this Agreement, the delivery to
the Investor of the Shares and Warrants being purchased and the payment
therefor. The Placement Agent shall be a third party beneficiary with respect to
the representations, warranties and agreements of the Investor in Section 4
hereof.

7.    Notices. All notices, requests, consents and other communications
hereunder will be in writing, will be mailed (a) if within the domestic United
States by first-class registered or certified airmail, or nationally recognized
overnight express courier, postage prepaid, or by e-mail or (b) if delivered
from outside the United States, by International Federal Express or e-mail, and
will be deemed given (i) if delivered by first-class registered or certified
mail domestic, three business days after so mailed, (ii) if delivered by
nationally recognized overnight carrier, one business day after so mailed,
(iii) if delivered by International Federal Express, two businessdays after so
mailed and (iv) if delivered by e-mail, upon electronic confirmation of receipt,
and will be delivered and addressed as follows:

 

  (a)

if to the Company, to:

CytoDyn Inc.

1111 Main Street, Suite 660

Vancouver, Washington 98660

Attention: Michael D. Mulholland, Chief Financial Officer

Email: mmulholland@cytodyn.com

with a copy (which shall not constitute notice) to:

Lowenstein Sandler LLP

1251 Avenue of the Americas

New York, NY 10020

Attention: Steven M. Skolnick

Email: sskolnick@lowenstein.com

(b)    if to the Investor, at its address on the Signature Page hereto, or at
such other address or addresses as may have been furnished to the Company in
writing.

8.    Changes. This Agreement may not be modified or amended except pursuant to
an instrument in writing signed by the Company and the Investor.

9.    Headings. The headings of the various sections of this Agreement have been
inserted for convenience of reference only and will not be deemed to be part of
this Agreement.

10.    Severability. In case any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein will not in any way
be affected or impaired thereby.

11.    Governing Law. This Agreement will be governed by, and construed in
accordance with, the internal laws of the State of New York, without giving
effect to the principles of conflicts of law that would require the application
of the laws of any other jurisdiction.

 

I-11



--------------------------------------------------------------------------------

12.    Counterparts. This Agreement may be executed in two or more counterparts,
each of which will constitute an original, but all of which, when taken
together, will constitute but one instrument, and will become effective when one
or more counterparts have been signed by each party hereto and delivered to the
other parties. The Company and the Investor acknowledge and agree that the
Company shall deliver its counterpart to the Investor along with the Prospectus
Supplement (or the filing by the Company of an electronic version thereof
with the Commission).

13.    Confirmation of Sale. The Investor acknowledges and agrees that such
Investor’s receipt of the Company’s signed counterpart to this Agreement,
together with the Prospectus Supplement (or the filing by the Company of an
electronic version thereof with the Commission), shall constitute written
confirmation of the Company’s sale of Shares and Warrants to such Investor.

14.    Publicity. The Company and the Investor agree that the Company shall, as
promptly as practicable following the Closing Date, file a current report on
Form 8-K with the Securities and Exchange Commission including, but not limited
to, a form of this Agreement and forms of Warrant as exhibits thereto.

15.    Termination. In the event that the Placement Agreement is terminated by
the Placement Agent pursuant to the terms thereof, this Agreement shall
terminate without any further action on the part of the parties hereto.

 

I-12



--------------------------------------------------------------------------------

ANNEX II

ACCREDITED INVESTOR CERTIFICATION

 



--------------------------------------------------------------------------------

ANNEX III

FORM OF COMMON STOCK PURCHASE WARRANT